Citation Nr: 0011354	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death pension benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the appellant's husband 
did not have the required military service to be eligible for 
VA benefits.

FINDINGS OF FACT

1.  The United States Army Reserve Personnel Center has 
certified that the appellant's deceased husband had no 
recognized guerrilla service nor was he a member of the 
Philippine Commonwealth Army in the service of the United 
States Armed Forces.

2.  The appellant's deceased husband was not entitled to VA 
compensation benefits.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA death pension benefits has not been met.  38 U.S.C.A. §§ 
101(2), 107 (West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1999).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(1999).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order 

of the President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.8(c) and (d).

As a threshold matter, there must be evidence that the person 
claiming entitlement to VA benefits qualifies as a claimant; 
that is, in this case, there must be evidence that the 
appellant's deceased husband was a veteran with honorable, 
active service.  See D'Amico v. West, No. 99-7110 (Fed. Cir. 
April 7, 2000); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also 38 C.F.R. §§ 3.1, 3.7(p), 3.8, 3.9 (1999).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a), (c) (1999).

In addition, in this case where the appellant is claiming 
benefits as a surviving spouse of a veteran, there must be 
evidence that the appellant was legally married to the 
alleged veteran at the time of his death.  38 C.F.R. § 3.205 
(1999).  

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or 

at the time of death was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability based on wartime service.  38 U.S.C.A. §§ 1521, 
1541 (West 1991).

The appellant contends that her husband served with PA-USAFFE 
during World War II and had the requisite meritorious 
service.  Therefore, she contends that she is entitled to VA 
dependency and indemnity compensation benefits. 

The evidence contains an application for VA benefits filed by 
the alleged veteran in June 1953 in which he noted that he 
served in the Army from December 1941 to April 1946 as a 
Sergeant in "C" Co., 1st Battalion, 83rd Infantry Regiment.  
The RO requested information from the Army and was informed 
in March 1954 that the subject individual had no recognized 
guerrilla service and that he was not a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.

In addition, the evidence contains several affidavits.  In an 
affidavit dated in April 1947, [redacted] noted that 
he knew personally that the alleged veteran had served in the 
USAFFE from December 1941 until at least April 1942.  Another 
affidavit was submitted dated in April 1947 from [redacted]
[redacted].  However, there is no visible signature on the 
affidavit.  The affidavit indicates that Mr. [redacted] 
personally knew the alleged veteran and that he was inducted 
into the USAFFE in December 1941 and served until at least 
April 1942.  An additional affidavit dated in June 1953, from 
[redacted], notes that he personally knew the alleged 
veteran who had served in the PA-USAFFE.  Another affidavit 
dated in June 1953, from Jose T. Llanto, M. D., notes that he 
was a USAFFE officer in the Medical Corp, assigned to the 
USAFFE Base Hospital in Cebu province, and treated the 
alleged veteran who was a casualty in March 1942.  

The evidence contains a document dated in May 1975 from the 
General Headquarters, Armed Forces of the Philippines, Camp 
General Emilio Aguinaldo, Queson City, which certifies that 
the alleged veteran was "ASN-MS (Inact)" and that he was in 
the "PA(Res)" on "Temp" status as a private from December 
12, 1941 to March 15, 1942, and as a sergeant from March 16, 
1942 to August 14, 1945.  It is further noted that there was 
no record of discharge, separation and/or reversion from the 
active service.

An affidavit dated in July 1975 from the alleged veteran 
reiterates his contention that he was a reservist of the 
Philippine Army who was called to active duty in December 
1941 and was inducted into the USAFFE later that month.

In addition, the evidence contains a document dated in 
December 1976 from the Republic of the Philippines, 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines, Camp General Emilio Aguinaldo, 
Quezon City, which certifies that the alleged veteran was 
"ASN-Unk (Inact)" and that his military status was with 
USAFFE, inducted on December 12 1941, into "C" Co, 83rd 
Infantry.

The evidence also contains a document dated in May 1995 from 
the Republic of the Philippines, Office of the Local Civil 
Registrar, Cebu City, noting that the alleged veteran died on 
December [redacted], 1992.  It noted that he was married, but 
did not identify his spouse.

In January 1999, the RO forwarded the documents dated in May 
1975 and December 1976 to the U.S. Army Reserve Personnel 
Center and requested reverification of the alleged veteran's 
service in the USAFFE.  The response, dated in March 1999, 
was that there was no change warranted in the prior negative 
certification dated in March 1954.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (Court) has held that, "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the record reflects that in March 1954 and 
again in March 1999, the United States Army Reserve Personnel 
Center certified that the alleged veteran had no recognized 
guerrilla service nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  

The record shows that the RO requests for verification 
contained search information as provided by the alleged 
veteran and the appellant.  Therefore, the Board finds the RO 
adequately assisted the appellant, and that a third request 
for verification of service is not warranted.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Because the United States service department's verification 
of the alleged veteran's service is binding on the VA, the 
Board concludes that the appellant's deceased husband is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a claimant.  The 
alleged veteran was not in receipt of retirement pay or 
receiving VA compensation at the time of his death.  
Therefore, the appellant's claim for entitlement to VA death 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death pension benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

